UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7976


CARLOS LAJUANE MURPHY,

                Petitioner - Appellant,

          v.

UNITED STATES DISTRICT COURT; STATE OF NORTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-hc-02223-F)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos LaJuane Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos       LaJuane       Murphy         seeks     to       appeal    the     district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition for failing to abide by the orders of the court,

failing to prosecute, and abandonment of claims.                                  This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain        interlocutory            and       collateral       orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337      U.S.    541,       545-46          (1949).         The    order

Murphy    seeks     to    appeal        is    neither           a    final        order    nor    an

appealable interlocutory or collateral order.                                     Murphy may be

able to save his petition by amending it to comply with the

district court’s order.               See Domino Sugar Corp. v. Sugar Workers

Local     Union    392,     10     F.3d      1064,        1066-67          (4th     Cir.       1993).

Accordingly,      we     deny    leave       to       proceed       in    forma    pauperis      and

dismiss the appeal for lack of jurisdiction.                                 We dispense with

oral    argument       because        the    facts       and        legal    contentions         are

adequately       presented       in    the    materials             before    this    court       and

argument would not aid the decisional process.



                                                                                          DISMISSED




                                                  2